Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  Detailed Action


                                     Cancelled Claim(s)
     Claims 3  and 15 are cancelled. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 1, 2, 11, 12, 14, 16, 24 and 25  is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Minegishi (2016/0274825).

     With respect to claim 1, Minegishi teaches  an image processing method(see  figure 15, 19 and 32) comprising at least one processor (CPU 1001), see figure 5,  for executing a program  (driver program- discussed at paragraphs 51-53) to transmit information to a print target (print target 30), see figure 1. 

     Minegishi teaches  the driver program receives UI type as predetermined information, see para. 113, lines 1-4, para. 119. The UI  type information is  transmitted from the server 20, see paragraphs 56-58. The predetermined UI information is related to the printer driver program because it instructs the printer on how the print job is to be outputted, see paragraphs 63 and 64, for example.    Minegishi teaches  the printer driver program  which illustrates a display 1005 and display controller 1004  for illustrating the evaluation of the UI type information, see at least paragraphs 119 and 120.  The predetermined UI type information is displayed  after being passed by determination unit 104, see paras. 112 and 113. Moreover, if 104 does not pass the UI information, then the information is not displayed.  See also paragraphs 117 and 118. 

     With respect to claims 2 and 16, Minegishi teaches determination unit 104 which determines whether the input screen should pass the UI type information to be displayed at display unit 1005.

     With respect to claims 11 and 24, Minegishi teaches  a print application, as set forth in para. 94 that is run on the operating system of the PC. Minegishi teaches  a program  to transmit information to a print target (print target 30), see figure 1. 
Minegishi teaches receiving UI type as predetermined information, see para. 113, lines 1-4, para. 119, lines 1-4. The UI  type information is  transmitted from the server 20, see 

      With respect to claims 12 and 25, Minegishi teaches a print application (para. 94), under the operating system of the PC, which allows  display on display unit 1005 via controller 1004, see paragraphs 119 and 120.
     
     With respect to claim 14,  Minegishi teaches an image processing apparatus 10 comprising a memory 1002 for storing program for and a processor CPU 1001 for performing the function of the program stored in memory.      With respect to claim 1, Minegishi teaches  an image processing method(see  figure 15, 19 and 32) comprising at least one processor (CPU 1001), see figure 5,  for executing a program  (driver program- discussed at paragraphs 51-53) to transmit information to a print target (print target 30), see figure 1. 
     Minegishi teaches the driver program for executing transmission processing  for causing image processing apparatus (PC 10) to transmit  print target information to  one or more printing apparatus (30a, 30b), see for example, paragraphs 53 and 54. 
     Minegishi teaches  the driver program receives UI type as predetermined information, see para. 113, lines 1-4, para. 119. The UI  type information is  transmitted from the server 20, see paragraphs 56-58. The predetermined UI information is related . 
 

                                     Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 4, 5, 17, 18, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minegishi  invoking Official Notice under  MPEP 2144.03.

     With respect to claims 4 and 17, Minegishi teaches a server 20 for communicating with computer 10. The  disconnection between the computer and server are not discussed. However, Minegishi teaches  a device 204 which alternatively holds information given by server 20 that is displayed on computer 10.  


     With respect to claims 5 and 18, Minegishi teaches all of the subject matter upon which the claim depends except  for storing a program in the event the server fails. 
    Minegishi teaches a ROM 1002 for storing programs  used by computer 10.  Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to store programs in ROM 1002 so that in the event server 20 fails, then data that is predetermined or pre-stored  data becomes available for use at the next operation time when the operation of the server is resumed. 

     With respect to claim 27, Minegishi teaches  an image processing method(see  figure 15, 19 and 32) comprising at least one processor (CPU 1001), see figure 5,  for executing a program  (driver program- discussed at paragraphs 51-53) to transmit information to a print target (print target 30), see figure 1. 
     Minegishi teaches the driver program for executing transmission processing  for causing image processing apparatus (PC 10) to transmit  print target information to  one or more printing apparatus (30a, 30b), see for example, paragraphs 53 and 54. 

     What Minegishi does not specifically teach is an input screen is displayed if the first information is stored in advance when receiving predetermined information has failed and that the input screen is not displayed if the second information  has been stored in advanced. 
    The examiner submits that the claimed limitation appears to be contemplated by Minegishi.  If the program is not able to obtain the UI of the printer 30a or 30b, it will use the last stored parameters obtained from a previous print-job which are stored in UI table 203. Therefore, in the case that the UI information is not able to be obtained in the current print operation, it may have been obtained in a prior communication with the same print device and it will not be necessary for the user to then store second information since  the information should be the same.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to store UI information in UI table 203, 

     With respect to claim 28, Minegishi teaches an image processing apparatus 10 comprising a memory 1002 for storing program for and a processor CPU 1001 for performing the function of the program stored in memory.      With respect to claim 1, Minegishi teaches  an image processing method(see  figure 15, 19 and 32) comprising at least one processor (CPU 1001), see figure 5,  for executing a program  (driver program- discussed at paragraphs 51-53) to transmit information to a print target (print target 30), see figure 1. 
     Minegishi teaches the driver program for executing transmission processing  for causing image processing apparatus (PC 10) to transmit  print target information to  one or more printing apparatus (30a, 30b), see for example, paragraphs 53 and 54. 
     Minegishi teaches  the driver program receives UI type as predetermined information, see para. 113, lines 1-4, para. 119. The UI  type information is  transmitted from the server 20, see paragraphs 56-58. The predetermined UI information is related to the printer driver program because it instructs the printer on how the print job is to be outputted, see paragraphs 63 and 64, for example.    Minegishi teaches  the printer driver program  which illustrates a display 1005 and display controller 1004  for illustrating the evaluation of the UI type information, see at least paragraphs 119 and 120.  The predetermined UI type information is displayed  after being passed by . 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


     Claims 6,  7, 19 and 20   is/are rejected under 35 U.S.C. 103 as being unpatentable over Minegishi in view of Gassho.

      With respect  to claims 6 and 19, Minegishi teaches  all of the subject matter upon which the claim depends except for diving a job into multiple sections. 
     Gassho teaches  dividing a job into multiple sections and transmitting the sections into storage module 32, see para. 11. The job, having been stored, is then printed by network printer 30 until the print job is complete. See para. 35 Gassho teaches the display of the screen 16, regarding at least warnings, alarms, the network status of the computer and the printer contract.  While Gassho does not specifically mention a display of when the print job is complete, it is at least assumed, that if one can monitor the network printer responsible for the job and there is an indication that the network printer has completed the job,.  


     With respect to claims 7 and 20,  Minegishi teaches all of the subject matter upon which the claim depends  except  for determining  when the print process is completed. 
     Gassho teaches the transfer of information from the processing apparatus 40 and the printing apparatus 30 and determining the completion of a print job via display of the conditions of the network printers associated with executing the print jobs stored in memory 32.  See  para. 34 and middle of para. 35.
     Since Minegishi and Gassho are both directed to image processing methods and apparatus wherein a mobile device is used to make a printing request,  the purpose of determining the completion of a  the print process would have been recognized by Minegishi as set forth by Gassho.
    It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to modify the display controller 1004 so that an indication is made once the printer has completed the print process as set forth by Gassho.


                                                    Examiner’s Remarks
     Applicant’s remarks have been considered. The claims have been rejected on new grounds necessitated by the amendment. 

        Claims Objected As Containing Allowable Matter

      Claims 8-10,  13, 21-23, and 26 are objected to as containing allowable subject matter. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664